 


114 HR 2301 IH: To designate Union Station in Washington, DC, as the “Harry S. Truman Union Station”.
U.S. House of Representatives
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2301 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2015 
Mr. Cleaver (for himself, Mr. Clay, Mr. Graves of Missouri, Mrs. Hartzler, Mrs. Wagner, Mr. Huffman, Mr. Luetkemeyer, Mr. Long, and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To designate Union Station in Washington, DC, as the Harry S. Truman Union Station. 
 
 
1.Harry S. Truman Union Station
(a)DesignationUnion Station, located at 405 Massachusetts Avenue, NE., Washington, DC, shall be known and designated as the Harry S. Truman Union Station. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Harry S. Truman Union Station. 
 
